Per Curiam,
On the side of the borough street on Avhieh the plaintiff Avas injured there Avere the tracks of a steam railroad, and at the place of the accident there Avas on the other side a guy-pole, the outer surface of Avhieh Avas in line Avith the outer edge of the foot Avalk. There Avas a clear space betAveen the railroad tracks and the *212foot walk of more than eleven feet. The plaintiff was selling farm produce and stopped his wagon so near the tracks that it was struck by a train and pushed against the pole. There was ample room for his wagon to stand on the street at a safe distance from the tracks and it is too evident to admit of doubt that his injuries resulted entirely from his own negligence.
The judgment of nonsuit is affirmed.